DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 20170313629).
Claim 1: Shim teaches a method of infiltration for producing a ceramic matrix composite (CMC)(abstract), the method comprising: applying a slurry to an outer surface of a porous preform comprising a framework of ceramic fibers, the slurry comprising a solvent and a particulate; and infiltrating the porous preform with slurry, wherein the particulate in the slurry comprises a plurality of coarse particles and a plurality of fine particles (e.g. a 3 part coarse to fine sized particles)[0066-0067].  Shim teaches , wherein the coarse particles have an average particle size of 10-20 microns, wherein the fine particles have an average particle size of 0.5-3 microns, with such standard deviations that their D50 factor would still overlap with those claimed by applicant, and wherein a ratio of coarse particles to fine particles in the slurry overlaps with applicant’s claimed range [0033].
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” (claim 1).
Claims 3-4: Shim further teaches that the particulate can make up about 70% of the slurry by volume [0031], which reads upon applicant’s claimed range.
Claim 5: Shim teaches the particulate can include silicon carbide (SiC)[0032].
Claim 6: Shim teaches the solvent can include more than one solvents from a list that includes water and different organic solvents, such as alcohols [0031].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to select water an one or more of the taught organic solvents as the solvent of Shim, since they were taught to be useful for that purpose.
Claim 7: Shim teaches the resulting article is a gas turbine engine component ]0017], so it is obvious for the preform to be in that shape, so it can fulfill its intended function as a gas turbine engine component.
Claim 9:  Shim teaches a method for producing a ceramic matrix composite (CMC), the method comprising: applying a slurry to an outer surface of a porous preform, the slurry comprising a solvent and a particulate, infiltrating the porous preform with the slurry; and drying the porous preform after infiltrating with the slurry to form the ceramic matrix composite[0066-0067].  Shim further teaches that the particulate can make up about 70% of the slurry by volume [0031], which reads upon applicant’s claimed range (claim 9).
Claims 10-11: See the previous discussion for claim 1.
Claim 14: Shim further teaches using vacuum infiltration to infiltrate the porous preform with the slurry [0030].
Claim 15: see the previous discussion for claim 5.
Claim 16: Shim further teaches that after drying the porous preform [0066], subsequently melt infiltrating the ceramic matrix composite [0067], which can be done with silicon [0045].
Claims 17-18: Shim does not require using silicon for its fiber [0018], or solid particles[0020] or even melt infiltrant [0045], so there is no concentration of silicon that needs to be present in Shim for it to function.
  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
 Claim 19: Shim further teaches producing a CMC with less than 5 % residual porosity, such as less than 1% [0062], which overlaps with applicant’s claimed ranges. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 20: Shim further exemplifies making the slurry viscosity less than about 500cP [0027], which overlaps with applicant’s claimed ranges. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 20170313629) in view of Taggart (US 20190225552).
Claim 8: Shim teaches infiltration process can include vacuum infiltration and application of external pressure to the slurry after it is applied to the preform (to urge the slurry into the porous preform)[0030], but it does not specifically teach doing so in a vacuum chamber.
Taggart is also directed towards slurry infiltration of CMC preforms (abstract).  As shown in figure 1, Taggart further teaches performing the infiltration with the preform in the cavity (chamber) of an injection tool [0044].  Like Shim, it further teaches increasing the pressure in the chamber to urge the slurry into the preform, however, it additionally teaches attaching a vacuum pump to the chamber to also be able to reduce the pressure in the chamber, thus making it a vacuum chamber, in order to further improve the infiltration [0047-0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a vacuum chamber as taught by Taggart in the process of Shim in order to further improve the infiltration process (claim 8).

Claim(s) 2, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 20170313629) in view of Teyssier (Journal of the European Ceramic Society 36 (2016) 1359–1364).
Shim teaches controlling the viscosity of the slurry in order to maintain sufficient flowability of the slurry into the preform during infiltration [0027], it does not specifically teach controlling the pH or the zeta potential of the slurry.
Teyssier is also directed towards creating CMC by infiltrating a porous preform with slurry (abstract).  It similarly teaches that the viscosity of the slurry is an important property that needs to be controlled, but further teaches that the zeta potential is also an important property of the slurry and that both of them are controlled by modifying the pH of the slurry with the best levels depending upon the components of the slurry (section 2.4).  Thus the pH of a slurry is a result effective variable determining its viscosity and zeta potential which are important properties for infiltration into a preform that need to be controlled as well.  Teyssier further exemplifies creating slurries with zeta potentials of +42mV, which reads upon applicant’s claimed range (section 3.2, page 1362).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the “pH of the slurry is between 9 and 12” through process optimization to control the zeta potential and viscosity, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 2).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the pH of the slurry in order to control its viscosity, specifically lowering it, since Teyssier teaches doing so in order to improve the properties of the slurry and Shim teaches lowering the viscosity is important to improve the infiltration process (claim 12).	
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the “zeta potential of the slurry is more than +30mV or less than -30mV” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712